Citation Nr: 1024622	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability rating 
for chronic back strain with degenerative disc disease, history 
of discectomy of L5-S1.  

2.  Entitlement to an increased evaluation in excess of 40 
percent for chronic back strain with degenerative disc disease 
with history of discectomy of L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1977.   

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  A 
notice of disagreement was filed in August 2007, a statement of 
the case was issued in April 2008, and a substantive appeal was 
received in April 2008.  The Veteran testified at a personal 
hearing before the RO in September 2007, and at a personal 
hearing before the Board in Washington, DC, in February 2010.

The issue of entitlement to an increased evaluation in excess of 
40 percent for chronic back strain with degenerative disc 
disease, history of discectomy of L5-S1, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In June 2005, the RO assigned a 40 percent rating for chronic 
back strain with degenerative disc disease with a history of 
discectomy of L5-S1, effective April 20, 2005.

2.  In August 2006, the RO proposed to reduce the rating for 
chronic back strain with degenerative disc disease with a history 
of discectomy of L5-S1 from 40 percent to 20 percent, based in 
part upon the results of a July 2006 VA examination report.

3.  By a July 2007 rating decision, the RO reduced the rating for 
chronic back strain with degenerative disc disease with a history 
of discectomy of L5-S1 from 40 percent to 20 percent, effective 
October 1, 2007.

4.  At the time of the reduction, the evidence did not 
demonstrate improvement in the Veteran's chronic back strain with 
degenerative disc disease with a history of discectomy of L5-S1 
sufficient to warrant the reduction of his 40 percent rating.


CONCLUSION OF LAW

Because reduction of the rating for degenerative disc disease 
with a history of discectomy of L5-S1 from 40 percent to 20 
percent, effective October 1, 2007, was not proper, the criteria 
for restoration of a 40 percent rating for degenerative disc 
disease with a history of discectomy of L5-S1 for the period 
since October 1, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5237, 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  With respect to 
the reduction issue, the Board is granting in full the benefit 
sought on appeal.  Accordingly, no further reasons and bases need 
to be provided to explain how VA fulfilled the VCAA duties to 
notify and assist in this case.



Propriety of Reduction/Entitlement to Restoration

In this case the Veteran is challenging a July 2007 rating 
decision which reduced the rating for his service-connected 
chronic back strain with degenerative disc disease, history of 
discectomy of L5-S1, from 40 percent to 20 percent.  He alleges 
that he is entitled to a restoration of the 40 percent rating 
formerly in effect for his chronic back strain with degenerative 
disc disease, history of discectomy of L5-S1.

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 
C.F.R. § 3.105(e) requires that, when a reduction in evaluation 
of a service-connected disability is considered warranted, and a 
reduction will result in a decrease in payment of compensation 
benefits being made, a rating proposing reduction will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified and furnished detailed reasons 
therefore and given 60 days for presentation of additional 
evidence to show that compensation payments should be continued 
at the current level.  If additional evidence is not received 
within that period, a final rating action will be taken and the 
award will be reduced effective the last day of the month in 
which a 60-day period from the date of notice to the beneficiary 
of the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he has 
a right to a predetermination hearing provided that a request for 
such a hearing is received by VA within 30 days from the date of 
the notice.  The procedural framework and safeguards set forth in 
38 C.F.R. § 3.105 governing rating reductions are required to be 
followed by VA before it issues any final rating reduction.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).

As a preliminary matter, the Board notes that the Veteran does 
not contend, and the evidence does not reflect, noncompliance 
with the procedural requirements for rating reductions.  The 
proper procedure was followed for effectuating a reduction in 
this matter.


Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  See 
38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  The requirements for reduction of ratings in effect 
for five years or more are set forth at 38 C.F.R. § 3.344(a) and 
(b), which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to 
improve (i.e., those in effect for less than five years), re-
examinations disclosing improvement in disabilities will warrant 
a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is 
necessary to ascertain, based upon a review of the entire 
recorded history of the condition, whether the evidence reflects 
an actual change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 
and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  It should be emphasized, however, that such 
after-the-fact evidence may not be used to justify an improper 
reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, since the 40 percent evaluation was 
granted in June 2005, effective April 20, 2005, and reduced to 20 
percent in July 2007, effective October 1, 2007, it had not been 
in effect for the requisite period of time.  As such, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are not directly 
applicable in this instance.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Disabilities must be reviewed in 
relation to their history. 38 C.F.R. § 4.1.  The Board interprets 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability.  See 
38 C.F.R. § 4.2 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).  Where there is a question as to which of 
two evaluations apply, the higher of the two will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  38 C.F.R. § 4.7 (2009).  
The Board will evaluate functional impairment on the basis of 
lack of usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R.§ 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
decreased movement, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, and deformity or 
atrophy of disuse.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes). Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. The 
disabilities of the spine that are rated under the General Rating 
Formula for Diseases and Injuries of the Spine include 
lumbosacral strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is provided for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine. 38 
C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4) instructs to round each range of motion measurement to 
the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also diagnostic code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent evaluation 
is in order.  Finally, a maximum schedular rating of 60 percent 
is assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In August 2006, the RO proposed to reduce the rating from 40 
percent to 20 percent.  The August 2006 RO proposal to reduce 
specifically discussed the July 2006 VA examination reports that 
indicated results that warranted a 20 percent rating based on 
limitation of motion under DCs 5242-5237.

At the February 2010 Board personal hearing, the Veteran's 
representative indicated that the Veteran's wife reported that 
the Veteran has had 45 incapacitating episodes in the past 12 
months, and that the Veteran's doctor had given him a standing 
order for bed rest whenever he needed it.  At the hearing, the 
Veteran's wife testified that about 45 of 52 weeks of the year 
the Veteran suffered from incapacitation three or more days that 
week, and that such incapacitation could occur in the morning or 
afternoon.  The Veteran testified that he had back pain and 
episodes that came on unrelated to activity.  He testified that 
he could only sleep for about two or two and a half hours at 
night before he awoke with back pain, took a pain pill, walked 
around, and changed positions, and that he experienced similar 
symptoms during the day and frequently lay down in a recliner.  
The Veteran's wife testified that during such episodes the 
Veteran would spend several hours recuperating before getting up 
to maneuver around.  

The Board finds that the evidence as reflected above supports a 
restoration of the 40 percent evaluation.  The Board finds the 
testimony of the Veteran and his wife to be consistent and 
credible as evidence of some episodes of incapacitation due to 
back pain.  Specifically the Veteran's incapacitating episodes in 
the previous 12 months show that the chronic back strain with 
degenerative disc disease, history of discectomy of L5-S1, has 
not improved to warrant a reduced 20 percent disability rating.  
While not all reported incidents are actually incapacitating 
episodes, the Board finds that the evidence demonstrates 
incapacitation to warrant a 40 percent disability rating.  While 
range of motion testing reflects better ranges of motion of the 
thoracolumbar spine, the Veteran still has incapacitating 
episodes of at least 4 weeks in a one year period that more 
nearly approximate the criteria for a 40 percent rating.  
38 C.F.R. § 4.71a. 

As the evidence shows that there has actually been no improvement 
in the Veteran's chronic back strain with degenerative disc 
disease, history of discectomy of L5-S1, the Board finds that 
restoration of the 40 percent rating for this disability is 
warranted based on the number of incapacitating episodes of at 
least 4 weeks, as required for a 40 percent disability rating.  
Brown, supra.


ORDER

Entitlement to restoration of a 40 percent rating for chronic 
back strain with degenerative disc disease, history of discectomy 
of L5-S1, is granted.


REMAND

In May 2007, the Veteran notified VA that he was receiving Social 
Security Administration (SSA) disability benefits.  While the SSA 
administrative decision is of record, which shows that the 
Veteran was determined disabled by SSA from October 2004, the 
record does not reflect an attempt by VA to secure copies of the 
medical records considered in conjunction with the determination.  
In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. Court 
of Appeals for Veterans Claims (Court) held, in essence, that 
records pertaining to SSA disability claims in possession of SSA 
are constructively in possession of VA (See 38 C.F.R. § 3.201), 
and that, if VA does not seek to secure such records from SSA, it 
violates its duty to assist the claimant under 38 U.S.C.A. 
§ 5107(a).  SSA records may be relevant to the issue of increased 
rating of the back.   

Additionally, the Board notes that the Veteran testified at the 
February 2010 Board hearing that he had an upcoming VA treatment 
appointment.  The the RO/AMC should make an attempt and obtain 
the Veteran's up-to-date VA treatment records, which may be 
relevant to the issue of increased rating of the back.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The Board notes that the Veteran testified at the February 2010 
Board personal hearing that his low back disability has 
progressively gotten worse.  In view of the Veteran's testimony 
and the time that has passed since the most recent VA examination 
in October 2007, the Board believes it reasonable to afford the 
Veteran an opportunity to report for another VA examination of 
the back.  

Finally, the Veteran also has not, to date, received appropriate 
VCAA notice with regard to an increased evaluation for the 
service-connected back disability.  Accordingly, and because this 
claim is being remanded for additional development, on remand, 
the Veteran should be provided such notice.

Accordingly, the issue of increased rating in excess of 40 
percent for the back is REMANDED for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied.  Specifically, issue 
appropriate notice on the Veteran's claim for 
increased evaluation for chronic back strain 
with degenerative disc disease, history of 
discectomy of L5-S1.  A copy of the notice 
letter should be included in the claims file.  

2.  Secure from SSA copies of their 
determination on the Veteran's claim for SSA 
disability benefits, as well as copies of the 
medical records considered in conjunction with 
that determination.  

3.  Obtain the Veteran's up-to-date VA 
treatment records.  If no records are 
available, documentation stating such should 
be incorporated into the claims file.

4.  The Veteran should be scheduled for an 
appropriate VA spine examination to determine 
the severity of any current chronic back 
strain with degenerative disc disease, history 
of discectomy of L5-S1.  The relevant 
documents in the claims file shall be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be reported to 
allow for application of VA rating criteria.  
Range of motion should be reported together 
with the point (in degrees) at which motion 
may be limited by pain, weakness, 
incoordination, and/or fatigue should also be 
reported.   

5.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim.  If 
the claim remains denied, the RO should issue 
an appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The Veteran is advised to appear and 
participate in any scheduled VA examination, as failure to do so 
may result in denial of the claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


